Citation Nr: 0922820	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant's income is excessive for Department of 
Veterans Affairs improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
November 1945.  The Veteran died in August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDING OF FACT

The appellant's countable income from Social Security 
Administration (SSA) benefits minus the applicable portion of 
unreimbursed medical expenses exceeds the maximum annual 
income limitations for improved death pension benefits for 
2006 and 2007.


CONCLUSION OF LAW

The appellant does not meet the income criteria for improved 
death pension benefits for 2006 and 2007.  38 U.S.C.A. §§ 
1541, 1543 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 3.23, 
3.271-3.277 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought).  
In addition, the pertinent financial information is of 
record.  As such, no further action is required pursuant to 
the VCAA.  There is no reasonable possibility that the 
assistance would substantiate the claim.  For example, 
wartime service is a statutory requirement for VA pension 
benefits.  Therefore, if a veteran with only peacetime 
service sought pension, no level of assistance would help the 
veteran prove the claim; and if VA were to spend time 
developing such a claim, some other veteran's claim where 
assistance would be helpful would be delayed.  146 CONG. REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Senator 
Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. at 429- 30.  


Pension

The Veteran died in August 1987.  The appellant applied for 
VA pension benefits.  In a December 1987 letter, she was 
notified that VA pension benefits had been awarded effective 
September 1, 1987.  The appellant was provided a VA Form 21-
8767 which informed her that she was obligated to provide 
prompt notice of any change in income or net worth, and that 
a failure to provide such would result in the creation of an 
overpayment that would be subject to recovery.

Thereafter, the appellant submitted annual eligibility 
verification reports (EVRs) which detailed her income.  In a 
September 1990 letter from the Social Security Administration 
(SSA) to the appellant, it was reported that the appellant 
was entitled to SSA benefits effective from November 1990.  
In an October 1990 letter, VA informed her that her pension 
was being terminated effective January 1, 1991, due to her 
receipt of SSA income.  In sum, the income from SSA resulted 
in the appellant's annual income being excessive for the 
receipt of VA pension benefits.  

In September 2006, a new claim for VA pension benefits was 
received by VA from the appellant.  In a VA Form 21-534, she 
indicated that her income was derived solely from SSA 
benefits totaling $772 per month ($9264 annually).  In 
March 2007, she reported that she paid $192 per month for 
Medicare ($2304 annually) and was receiving $797 per month 
from SSA ($9564 annually).  

In April 2007, VA denied her claim because her income was 
excessive for payment of VA improved death pension benefits.  

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death 
pension, payments of any kind from any source are counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

The types of income which are excluded are set forth under 38 
C.F.R. § 3.272.  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a 
relative, friend, or a charitable organization; VA pension 
benefits; casualty loss reimbursement; profit from the sale 
of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational 
expenses; a portion of the beneficiary's children's income; 
Domestic Volunteer Service Act Programs payments; 
distributions of funds under 38 U.S.C. § 1718; survivor 
benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance policies; income received 
by American Indian beneficiaries from trust or restricted 
lands; Radiation Exposure Compensation Act payments; and 
Alaska Native Claims Settlement Act payments.

Exclusions from countable income may include unreimbursed 
medical expenses to the extent that they are in excess of 5 
percent of the applicable maximum annual pension rate.  38 
C.F.R. § 3.272(g).  In this case, that would mean expenses 
exceeding $304 in 2006 and $366 in 2007.  

SSA benefits are not excludable from countable income.  See 
38 C.F.R. § 3.272.

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  38 U.S.C.A. §§ 1503, 1541; 
38 C.F.R. § 3.23; VA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part I, Appendix B.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the 
purpose of determining entitlement, the monthly rate of 
pension payable to the beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable annual income and dividing the 
remainder by 12.  See generally 38 C.F.R. § 3.273.

The record shows that the appellant's sole income consisted 
of SSA benefits during 2006 and 2007.  The Board notes that 
income derived from SSA benefits is not excluded from 
countable income.  As noted, a widow without dependents 
cannot receive improved death pension benefits if her income 
is above a certain level.  Effective December 1, 2005, it was 
$7094 for a surviving spouse with no dependents.  Effective 
December 1, 2006, it was $7329 for a surviving spouse with no 
dependents.  

The appellant received $9264 annually from SSA benefits in 
2006 and $9564 in 2007.  She reported unreimbursed medical 
expenses of $2304 per year.  That amount reduced by 5 percent 
of the maximum annual rate per year ($354 in 2006 and $366 in 
2007) equals $1950 which may be deducted in 2006 and $1938 
which may be deducted in 2007.  Therefore, the annual income 
for 2006 was $7314 and for 2007 was $7626.  

Accordingly, as the appellant's income for 2006 and 2007 
exceeded the statutory limit, the appellant is not entitled 
to VA improved death pension benefits.

While the Board is sympathetic to the appellant's loss of her 
husband, the Board is bound by the parameters of VA laws and 
regulations.  Unfortunately, the positive and negative 
evidence is not in equipoise. Therefore, the doctrine of the 
benefit of the doubt is not applicable.  38 U.S.C.A. § 
5107(b).  The claim must be denied.




ORDER

Entitlement to VA improved death pension benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


